Citation Nr: 1325202	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  09-14 590	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right thumb. 

2.  Entitlement to an initial rating in excess of 10 percent for atrophy thenar eminence, numbness, and diminished grip strength of the right hand. 

3.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service connected right thumb disability.   

4.  Entitlement to a temporary total rating following carpal tunnel surgery of the right wrist in December 2006.  

5.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to April 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection, on the basis of aggravation of disability that existed prior to service, for degenerative arthritis of the right thumb.  A noncompensable rating was assigned effective from June 10, 2005, the date the claim for service connection was received, and it was explained that this rating was derived by deduction from present disability the disability that existed at entrance to service [as required by 38 C.F.R. § 4.22].  Thereafter, a February 2006 rating decision increased the rating for degenerative arthritis of the right thumb to 10 percent, also effective from June 10, 2005. 

The appeal also comes before the Board on appeal from an October 2006 decision that granted service connection and a 10 percent rating for atrophy thenar eminence, numbness, and diminished grip strength of the right hand and on appeal from a December 2007 decision that denied a temporary total rating for convalescence following right carpal tunnel release surgery in December 2006 and that denied service connection for right carpal tunnel syndrome. 

The case was remanded by the Board in November 2012 to schedule the Veteran for a hearing before a Veterans Law Judge, and the Veteran was provided such a hearing before the undersigned in March 2013.  A transcript from this hearing is of record.  The undersigned held the record open for 60 days for the submission of additional evidence following this hearing, but no additional evidence has been received at the time of this writing.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal that are not also physically of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

REMAND

Unfortunately the Board finds that further RO action on the matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

First with respect to the claims for increased ratings on appeal, at the hearing before the undersigned, the Veteran testified that the disability associated with the service connected disability involving the right thumb has worsened in severity, in terms of both pain and functioning, since he was last afforded a VA examination to assess the severity of such disability.  See March 6, 2013, hearing transcript, page 6.  He testified that such disability has become so severe that he was fired from his job as a furniture assembler after dropping a skill saw due to pain and diminished grip strength in his right hand.  Id.  The Veteran also testified as to continuing numbness and tingling.  Id., pages 14-15.  Given the indication of possible worsening disability by the Veteran, the RO upon remand will be directed to arrange for further examination of the Veteran in regard to his claims for increased ratings.  Pursuant to 38 C.F.R. § 3.327(a) (2012), examinations will be requested whenever VA determines, as the Board does in the instant case, that there is a need to determine the exact severity of a disability.  See also 38 C.F.R. § 3.159 (2012).

With respect to the issue of TDIU, as indicated above, the Veteran reported that he lost his job due to service connected disability at the March 2013 hearing before the undersigned.  He also testified at this hearing that he "can't really get the job that I want to get" due to such disability.  March 6, 2013, hearing transcript, page 17.  As such, a claim for TDIU as a component of the claims for increased ratings on appeal has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has not meaningfully considered the issue of entitlement to a TDIU; thus, after affording the Veteran an opportunity to file a formal claim for TDIU (and accomplishing other actions noted below), the RO will be directed to fully adjudicate this matter in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With respect to the claim for service connection for carpal tunnel syndrome of the right wrist [which would warrant, should the claim be granted, compensation for paralysis of the median nerve under Diagnostic Code (DC) 8515, thereby representing separate neurologic disability from that contemplated by the 10 percent rating current assigned by analogy to DC 8516 on the basis of incomplete paralysis of the ulnar nerve-thus not violating the principle against pyramiding codified at 38 C.F.R. § 4.14 (2012)], the Veteran contends that such disability is etiologically related to service connected disability, thereby warranting service connection for such disability on a secondary basis pursuant to 38 C.F.R. § 3.310.  In this regard, a November 2007 VA outpatient treatment report noted that the Veteran had "numbness at "R[ight] hand/wrist present during his service which was diagnosed [over] one year ago as carpal tunnel syndrome."  This report also noted that symptoms of numbness had been improved by a December 2006 carpal tunnel release but not the in-service surgery for the right thumb, and that the Veteran had distal right forearm pain of an unknown etiology which was "also present during service."   

The service treatment reports reflect complaints of pain in the right hand in July 1981 after the Veteran "smashed" it in a book case but otherwise document only right thumb symptoms and not the right hand or wrist symptoms as described in the November 2007 VA outpatient treatment report referenced above.  Thus, as it does not appear that this report was based on a review of the service treatment reports, it is not an adequate report upon which to decide the Veteran's claim for service connection for carpal tunnel syndrome of the right wrist.  Grover v. West, 12 Vet. App. 109, 112 (1999).  However, given this report, the contentions of the Veteran, and the fact that, as referenced by the Veteran's representative at the hearing before the undersigned [March 6, 2013, hearing transcript, page 3], the Veteran has not been a afforded a definitive medical opinion as to whether the Veteran's carpal tunnel syndrome is etiologically related to service-connected disability, a VA examination that includes such an opinion is necessary in order to fulfill the duty to assist the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO will be requested below to arrange for this examination.   

With respect to the claim for a temporary total rating following carpal tunnel surgery in December 2006, as this claim is contingent upon the resolution of the claim for service connection for carpal tunnel syndrome of the right wrist, the adjudication of this claim must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As a point of clarification, the claim for a temporary total rating following carpal tunnel surgery in December 2006 is independent of the claim for the same benefit following the December 2008 surgery for the right thumb that was ultimately granted by a January 2009 rating decision.  

Prior to arranging for further examination, and to ensure that the record before the examiner is complete and that all due process requirements are met, the RO will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for TDIU due to  service-connected disability and provide the Veteran with the appropriate notice for claims for TDIU.    


2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the matters remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records.

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination of his right thumb and hand, by an appropriate medical provider, at a VA medical facility.  The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

To the extent possible, the examiner should provide an assessment of whether the service connected disability results in favorable or unfavorable ankylosis of the right thumb; complete paralysis of the ulnar nerve; or mild, moderate, or severe incomplete paralysis or the ulnar nerve.  

The examiner should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to nonservice-connected disability(ies) or advancing age-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that service-connected disability, alone, renders him unable to obtain or retain substantially gainful employment. 

The examiner should also express an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any disability associated with carpal tunnel syndrome of the right wrist had its onset during service or is/was otherwise medically related to service and, if not, whether it is at least as likely as not that any disability associated with carpal tunnel syndrome of the right wrist was caused or aggravated (worsened beyond natural progression) by service connected disability.  If aggravation is found, the examiner should attempt to quantify the extent of aggravation, if possible. 

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, conduct the initial adjudication of the claim for entitlement to TDIU and readjudicate the remaining claims on appeal.  If any benefit sought in connection with these claims is denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


